—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered August 15, 1994, convicting him of murder in the second degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly refused to suppress a statement made by the defendant in the patrol car. The statement was spontaneous because it was not the result of any comment by the two police officers in the vehicle which could reasonably have been expected to provoke an inculpatory statement (see, People v Rivers, 56 NY2d 476). In any event, the statement, although not suppressed, was not introduced into evidence by the prosecution.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Friedmann, Florio and Mc-Ginity, JJ., concur.